Citation Nr: 0527616	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-04 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic right arm 
neurological disorder to include nerve damage.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's right (major) fifth finger fracture residuals.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's skull fracture residuals

4.  Entitlement to an increased disability evaluation for the 
veteran's dermatophytosis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1963 to January 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied increased disability evaluations for 
the veteran's right (major) fifth finger fracture residuals, 
skull fracture residuals, dermatophytosis, and left foot 
plantar warts.  In March 2000, the veteran expressly withdrew 
his claim for an increased evaluation for his left foot 
plantar warts.  In September 2002, the RO denied compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
chronic right arm neurological disorder to include nerve 
damage.  In May 2005, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

For the reasons and bases addressed below, compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
chronic right arm neurological disorder to include nerve 
damage and increased evaluations for both the veteran's right 
(major) fifth finger fracture residuals and his skull 
fracture residuals are DENIED.  

The issue of the veteran's entitlement to an increased 
evaluation for his dermatophytosis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  
At the May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his service-connected 
headaches and tinnitus had increased in severity.  The 
hearing transcript may be reasonably construed as claims of 
entitlement to increased evaluations for both the veteran's 
headaches and his tinnitus.  It appears that the RO has not 
had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  A chronic right forearm neurological disorder to include 
nerve damage was not caused by VA surgical treatment, 
hospital care, or medical treatment.  

2.  The veteran's right fifth finger fracture residuals have 
not been shown to be productive of more than limitation of 
motion of the digit; pain on deep palpation of the fracture 
site; and subjective complaints of numbness.  

3.  Neither the August 26, 2002, amendment to 38 C.F.R. 
§ 4.71a nor the prior version of the regulation is more 
favorable to the veteran's claim for a compensable evaluation 
for his right fifth (major) finger fracture residuals.  

4.  The veteran's skull fracture residuals alone have been 
shown to be essentially asymptomatic on repeated physical 
evaluation.  


CONCLUSIONS OF LAW

1.  A chronic right forearm neurological disorder to include 
nerve damage was not incurred as the result of VA surgical 
treatment, hospital care, or medical treatment.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a), 3.361 (2004 as amended).  

2.  The criteria for a compensable evaluation for the 
veteran's right (major) fifth finger fracture residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227 (2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5230 (2004).  
3.  The criteria for a compensable evaluation for the 
veteran's skull fracture residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.20, 4.71a, Diagnostic 
Code 5296 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
January 2002, February 2003, and April 2003, the veteran was 
provided with VCAA notices which informed him of the evidence 
needed to support his claims; what evidence had been 
received; what actions he needed to undertake; and how VA 
would assist him in developing his claims.  He was also 
advised to submit information describing additional evidence 
or the evidence itself to the RO.  Thus, he was implicitly 
asked to submit any evidence in his possession that pertains 
to the claims, in accordance with 38 C.F.R. § 3.159(b).

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before both a VA 
hearing officer and the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcripts are of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Therefore, the Board finds that 
VA has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  Therefore, 
the Board concludes that appellate review of the veteran's 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a right arm neurological disorder and 
increased evaluations for his right fifth finger fracture 
residuals and skull fracture residuals would not constitute 
prejudicial error.  


II.  38 U.S.C.A. § 1151 (West 2002)

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a chronic right arm 
neurological disorder to include nerve damage is warranted as 
the claimed disability was caused by repeated blood draws and 
IV placements performed at the Bay Pines, Florida, VA Medical 
Center (VAMC).  The veteran's claim for compensation under 38 
U.S.C.A. § 1151 (West 2002) was received by the RO in January 
2000.  

The provisions of 38 U.S.C.A. § 1151 (2002) direct, in 
pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
  (1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was -
  (A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
  (B)  an event not reasonably 
foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2004 as amended) clarify 
that:

  (a) Claims subject to this section -
  (1) General.  Except as provided in 
paragraph (2), this section applies to 
claims received by VA on or after October 
1, 1997.  This includes original claims 
and claims to reopen or otherwise 
readjudicate a previous claim for 
benefits under 38 U.S.C. § 1151 or its 
predecessors.  The effective date of 
benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA 
before October 1, 1997, see § 3.358.  

***

  (b)  Determining whether a veteran has 
an additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy (CWT) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.  
  (c)  Establishing the cause of 
additional disability or death.  Claims 
based on additional disability or death 
due to hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or compensated 
work therapy program must meet the 
causation requirements of paragraph 
(d)(3) of this section.  
  (1)  Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.  
  (2)  Continuance or natural progress of 
a disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.  
  (3)  Veteran's failure to follow 
medical instructions.  Additional 
disability or death caused by a veteran's 
failure to follow properly given medical 
instructions is not caused by hospital 
care, medical or surgical treatment, or 
examination.  
  (d)  Establishing the proximate cause 
of additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.  
  (1)  Care, treatment, or examination.  
To establish that carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused a 
veteran's additional disability or death, 
it must be shown that the hospital care, 
medical or surgical treatment, or 
examination caused the veteran's 
additional disability or death (as 
explained in paragraph (c) of this 
section); and 
  (i)  VA failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider; or 
  (ii)  VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of 
§ 17.32 of this chapter.   

***

Department employees and facilities.  
  (1)  A Department employee is an 
individual-
  (i) Who is appointed by the Department 
in the civil service under title 38, 
United States Code, or title 5, United 
States Code, as an employee as defined in 
5 U.S.C. 2105;
  (ii) Who is engaged in furnishing 
hospital care, medical or surgical 
treatment, or examinations under 
authority of law; and
  (iii) Whose day-to-day activities are 
subject to supervision by the Secretary 
of Veterans Affairs.  
(2) A Department facility is a facility 
over which the Secretary of Veterans 
Affairs has direct jurisdiction.
  (f)  Activities that are not hospital 
care, medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility.  
The following are not hospital care, 
medical or surgical treatment, or 
examination furnished by a Department 
employee or in a Department facility 
within the meaning of 38 U.S.C. 1151(a):
  (1)  Hospital care or medical services 
furnished under a contract made under 
38 U.S.C. 1703.
  (2)  Nursing home care furnished under 
38 U.S.C. § 1720.  

A September 1998 VA physical evaluation notes that the 
veteran complained of right forearm pain.  An assessment of 
"right forearm pain status post difficult lab sticks, cannot 
ruleout nerve trauma" was advanced.  

In his January 2000 claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, the veteran advanced that 
he sustained "nerve damage as a result of Bay Pines VAMC 
attempting to draw blood from my right arm."  In an undated 
written statement received in June 2000, the veteran 
clarified that he incurred nerve damage as a result of VA 
medical personnel "removing blood from my right elbow during 
an outpatient visit in June 1997 at VAMC Bay Pines."  

A January 2002 VA treatment record states that the veteran 
reported that he had been diagnosed with right forearm nerve 
damage due to "the multiple number of blood 
draws/injections."  

At an April 2002 VA examination for compensation purposes, 
the veteran complained of right forearm and upper arm 
tingling, loss of feeling, limitation of motion, and 
weakness.  He reported that he had blood drawn from his right 
arm due to an inability to take the sample from his left arm.  
On examination, the veteran exhibited mild right arm 
limitation of motion and no significant motor strength 
reduction.  The VA examiner commented that it would "be 
speculative to say whether his symptoms from his right 
forearm and arm are in any way related to the chronic use of 
his right antecubital fossa for blood removal and blood 
pressure checks."  

A May 2002 VA treatment record notes that the veteran 
complained of a right forearm "gripping sensation."  He 
believed that his right forearm symptoms were related to 
"the multiple times of blood draws and IVs in this area."  
A November 2002 VA electromyographic study revealed findings 
consistent with right median nerve compression at the wrist 
without acute or chronic denervation in the right abductor 
pollicis brevis muscle.  

At the May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that treating VA medical 
personnel always drew blood from his right arm due to his 
chronic left arm infection.  On one occasion at the Bay 
Pines, Florida, VAMC, they attempted to draw blood from him 
12 times within one hour.  He stated that he experienced 
chronic right forearm pain which he believed was 
etiologically related to his repeated VA blood draws.  The 
veteran clarified that a VA physician told him that his right 
forearm symptomatology was caused by repeated blood draws.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts that he sustained a chronic 
right forearm neurological disorder as the result of multiple 
blood draws and IV placements by VA medical personnel at the 
Bay Pines, Florida, VAMC.  No competent medical professional 
has specifically advanced that the veteran sustained a 
chronic right arm disorder as the result of a VA blood draw 
or other procedure.  His current right median nerve 
compression has not been shown to be etiologically related to 
any form of VA treatment.  

While the September 1998 VA treatment record states that 
"nerve trauma" associated with "difficult lab sticks" 
could not be ruled out, the VA examiner at the April 2002 VA 
examination for compensation purposes concluded that 
speculation was necessary to link the veteran's right forearm 
complaints to the drawing of the his blood.  Neither 
physician found that the drawing of the veteran's blood or 
placement of IVs by VA medical personnel was conducted in a 
careless or negligent manner or otherwise performed with a 
lack of proper skill, error in judgment, or similar fault on 
the part of VA.  

Indeed, the veteran's claim is supported solely by his own 
testimony and written statements on appeal.  The Court has 
held that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of any competent 
evidence establishing that the veteran's chronic right 
forearm neurological disability is related to VA blood draws, 
IV placement, and/or other treatment, the Board finds that 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) is not warranted.  

III.  Right Fifth Finger Fracture Residuals

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a July 1965 right fifth distal metacarpal fracture.  
The report of an April 1968 VA examination for compensation 
purposes states that the veteran complained of slight right 
fifth finger discomfort.  Contemporaneous X-ray studies of 
the right hand revealed no abnormalities.  The veteran was 
diagnosed with old right fifth finger fracture residuals.  In 
May 1968, the RO established service connection for right 
(major) fifth finger fracture residuals and assigned a 
noncompensable evaluation for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Prior to August 26, 
2002, favorable or unfavorable ankylosis of the fifth finger 
of either hand warranted a noncompensable evaluation.  
Extremely unfavorable ankylosis was evaluated as amputation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5156 (2002).  Ankylosis was considered to be extremely 
unfavorable when all of the joints of the finger were in 
extension or extreme flexion or when there was rotation and 
angulation of the bones.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002).  A 10 percent evaluation was warranted for 
amputation of the fifth finger of either hand if the point of 
amputation was at the proximal interphalangeal joint or 
proximal thereto without metacarpal resection.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (2002).  

On August 26, 2002, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to finger 
disabilities including fracture residuals.  Under the amended 
rating schedule, a noncompensable evaluation is warranted for 
any limitation of motion of the little (fifth) finger of 
either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).  
The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At an August 1999 VA examination for compensation purposes, 
the veteran complained of pain on deep palpation of the right 
fifth metacarpal bone.  The veteran was observed to be 
right-handed.  On examination of the right fifth finger, he 
exhibited "20 percent decreased" motion of that digit as 
compared to the left.  Contemporaneous X-ray studies of the 
right hand revealed no abnormalities.  The veteran was 
diagnosed with right fifth metacarpal head fracture residuals 
with recurrent pain.  At the April 2002 VA examination for 
compensation purposes, the veteran exhibited reduced right 
hand grip strength.  

At a May 2003 hearing before a VA hearing officer, the 
veteran testified that his right fifth finger fracture 
residuals were manifested by numbness; an inability to 
straighten the digit; and arthritis.  He stated that he took 
pain medication for his chronic right fifth finger 
complaints.  

At a June 2003 VA examination for compensation purposes, the 
veteran complained of right fifth finger area tenderness and 
an impaired ability to grasp items with his right hand.  On 
examination, the veteran exhibited right fifth knuckle 
tenderness on palpation; a good right hand fist and grasp; 
and no right hand muscle atrophy.  The veteran was diagnosed 
with a history of a right fifth finger fracture.  

At the May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his right fifth finger was 
always numb and his right hand grip strength was 
significantly reduced.  He stated that he frequently dropped 
items as a result of his right fifth finger impairment.  The 
veteran took pain medication to relief his right fifth finger 
complaints.  

The veteran's right fifth finger fracture residuals have been 
shown to be manifested by no more than moderate actual and 
functional limitation of motion; pain on palpation of the 
digit; and subject complaints of numbness.  The clinical 
record does not establish that the veteran's right fifth 
finger is ankylosed.  In the absence of ankylosis, a 
compensable evaluation is not warranted under either version 
of 38 C.F.R. § 4.71a.  As the veteran's pain and functional 
loss equate to no more than favorable or unfavorable 
ankylosis under the rating criteria in effect prior to August 
26, 2002, a basis for a compensable evaluation under 
38 C.F.R. §§ 4.40, 4.45 is not presented.


IV.  Skull Fracture Residuals 

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with a skull fracture in November 1965.  In March 
1997, the RO established service connection for skull 
fracture residuals and assigned a noncompensable evaluation 
for that disability.   

B.  Increased Evaluation

The rating schedule does not specifically address skull 
fracture residuals.  In such situations, it is permissible to 
evaluate the veteran's service-connected disability under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (2004).  The Board finds that the veteran's 
service-connected skull fracture is most closely analogous to 
loss of part of the skull as both disorders are manifested by 
similar symptomatologies and associated impairment.  

Loss of a portion of both the inner and outer tables of the 
skull smaller than the size of a 25-cent piece or 0.716 
square inches (4.619 square centimeters) without brain 
herniation warrants assignment of a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5296 (2004).  

At the May 2003 hearing before a VA hearing officer, the 
veteran stated that he was unaware of whether his skull 
fracture residuals were becoming more severe.  He stated that 
his treating physicians were unable to find any skull 
fracture residuals.  

At the June 2003 VA examination for compensation purposes, 
the veteran complained of headaches associated with his skull 
fracture residuals.  He could not recall the location of his 
skull fracture.  The veteran was diagnosed with a history of 
a skull fracture.  

At the May 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his skull fracture 
residuals were principally manifested by headaches and 
tinnitus.  

Initially, the Board notes that the veteran has testified 
that his skull fracture residuals are manifested principally 
by chronic headaches and tinnitus.  Separate compensable 
evaluations are in effect for those disabilities.  As noted 
above, the May 2005 hearing transcript has been construed as 
a claim for increased evaluations for both the veteran's 
headaches and tinnitus and has been referred to the RO for 
adjudication.  

The veteran's skull fracture residuals alone have been shown 
to involve no loss of any portion of the skull and to be 
essentially asymptomatic in nature.  Absent any current 
disability associated with the veteran's skull fracture 
residuals which is not separately rated, a compensable 
disability is not warranted.  

The preponderance of the evidence is against the claims on 
appeal.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic right arm neurological disorder to 
include nerve damage is DENIED.  

A compensable evaluation for the veteran's right (major) 
fifth finger fracture residuals is DENIED.  

A compensable evaluation for the veteran's skull fracture 
residuals is DENIED.  


REMAND

The veteran asserts that an increased evaluation is warranted 
for his dermatophytosis as the disability has increased in 
severity.  The report of the June 2003 VA examination for 
compensation purposes notes that the veteran's 
service-connected skin disability was confined principally to 
his groin.  At the May 2005 hearing before the undersigned 
Veterans Law Judge, the veteran testified that his 
service-connected skin disability has increased in severity 
and involved his face.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As the veteran has testified that his skin 
disability has apparently increased in severity since his 
last VA examination for compensation purposes, the Board 
finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this matter is REMANDED for the following 
action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his dermatophytosis after 
2002, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after April 
2003, not already of record, be forwarded 
for incorporation into the claims file.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his dermatophytosis.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examination is to take into 
consideration the criteria, effective 
both prior to and as of August 30, 2002, 
for rating skin disorders.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  Send 
the claims folder to the examiner for 
review of pertinent documents therein.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  Readjudicate the veteran's 
entitlement to an increased evaluation 
for his dermatophytosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  They should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


